Citation Nr: 0910261	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-12 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased amount of dependency and 
indemnity compensation (DIC) under 38 U.S.C.A. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a widow of the Veteran who served on active 
duty from December 1968 to July 1970.  The claim of 
entitlement to an increased amount of dependency and 
indemnity compensation (DIC) under 38 U.S.C.A. § 1311(a)(2) 
comes before the Board from a July 2006 determination letter 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which denied an increased amount of 
dependency and indemnity compensation (DIC), also referred to 
as "enhanced" DIC, under 38 U.S.C. § 1311(a)(2).  In November 
2008, the appellant testified at a November 2008 video 
conference hearing before the undersigned; a transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran died in May 2004 and service connection has 
been granted for the cause of death.

2.  During the Veteran's lifetime, service connection was in 
effect  for post traumatic stress disorder (PTSD) and 
assigned a 30 percent disability rating effective July 27, 
1994 and a 70 percent disability rating effective January 29, 
1997.  A total disability rating based on individual 
unemployability was granted effective January 29, 1997.   

3.  The Veteran did not have a service-connected disability 
which was rated totally disabling for at least 8 years prior 
to his death.

4.  The appellant has not identified, nor does the record 
reflect, that there are additional service department records 
which existed at the time of a prior VA decision but were not 
considered by VA, nor has a claim of clear and unmistakable 
error in any prior rating decision been raised.


CONCLUSION OF LAW

The appellant has no legal entitlement to enhanced DIC 
benefits under the provisions of 38 U.S.C. § 1311(a)(2). 38 
U.S.C.A. § 1311(a)(2) (West 2002); § 3.10(f)(3) (2008); 38 
C.F.R. § 20.1106 (2008); see Sabonis v. Brown, 6 Vet. App. 
426 (1994); Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 
2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In this case featuring the claimant's claim of entitlement to 
additional monthly DIC benefits under 38 U.S.C.A. § 
1311(a)(2), the Board finds that the VCAA is not applicable.  
Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with 'the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim.'  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG.REC. 
S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  There is no dispute in this case as to the 
underlying facts as reflected by the evidence.  Even assuming 
that all of the appellant's factual assertions in this case 
can be accepted, her appeal must nevertheless be denied as a 
matter of law.  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet. App. at 132; Smith (Claudus) v. Gober, 14 Vet. 
App. 227 (2000, aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the 
law regarding assignment of an effective date for a claim is 
dispositive in resolving the appeal for an earlier effective 
date, the VCAA is not applicable in this case.

II.  Criteria and Analysis

The Board notes that in December 1994, the RO granted service 
connection for PTSD and assigned a 30 percent rating 
effective July 27, 1994.  In March 1997, the Veteran filed an 
increased rating claim in regards to PTSD.  A May 1997 rating 
decision increased the rating assigned to 50 percent 
disabling, effective January 29, 1997.  The Veteran perfected 
an appeal.  On his December 1997 Form 9, the Veteran 
specifically stated that his disability more closely 
approximated the criteria required for the 70 percent rating.  
In an April 1998 rating decision, the RO increased the rating 
to 70 percent disabling effective January 29, 1997.  In an 
April 1998 report of contact, the Veteran expressly stated 
that he was satisfied with 70 percent award for PTSD.  It was 
indicated that the Veteran intended to withdraw his appeal.  
In April 1998, the Veteran filed a claim seeking entitlement 
to total disability based on individual unemployability 
(TDIU).  An August 1998 rating decision granted entitlement 
to TDIU, effective January 29, 1997.  The Veteran did not 
appeal the rating decision.  The Veteran died in May 2004.  
Dependency indemnity and compensation (DIC) is payable to a 
Veteran's surviving spouse, when the Veteran dies from a 
service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.5(a).  In August 2004, service connection for cause of 
the Veteran's death was granted.   

The appellant asserts that she is entitled to enhanced DIC 
benefits because, as explained in a June 2006 statement, her 
husband's death was related to a service-connected disability 
that he had for more than 8 years prior to his passing.  She 
also stated in a June 2006 notice of disagreement that the 
Veteran first applied for service connection for PTSD in July 
1994, in which service connection was granted and he was 
awarded a 30 percent disability rating.  He was subsequently 
assigned a 50 percent rating then a 70 percent rating for 
PTSD with 100% unemployability.  She added that the Veteran 
had PTSD ever since his return from Vietnam.  In a September 
2008 statement, the appellant's representative stated that 
the appellant contended that her husband was entitled to a 
100% rating when he first filed a claim.  The representative 
also indicated that the Veteran hypothetically would have 
been entitled to a different decision on a service 
connection-related issue.  As will be explained below, the 
Board concludes that a recent decision of the Federal Circuit 
governs the outcome of this case and that that decision has 
rendered a previously applicable legal theory of 
"hypothetical" entitlement to benefits under 38 U.S.C.A. 
§ 1311(a)(2) inapplicable in cases such as this one.  
Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  

Dependency indemnity and compensation (DIC) is payable to a 
Veteran's surviving spouse, when the Veteran dies from a 
service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.5(a).  VA will pay an increased amount of, or "enhanced," 
DIC benefits to the surviving spouse of a deceased Veteran 
who, at the time of death, was in receipt of or entitled to 
receive (or but for the receipt of retired pay or retirement 
pay was entitled to receive) compensation for a service- 
connected disability that was rated totally disabling for a 
continuous period of at least eight years immediately 
preceding death.  In determining the period of a Veteran's 
disability for purposes of the preceding sentence, only the 
period in which the Veteran was married to the surviving 
spouse shall be considered.  38 U.S.C.A. § 1311(a)(2).

When a Veteran's death occurred on or after January 1, 1993, 
section 3.10(b) of VA regulations provides that the monthly 
rate of DIC for a surviving spouse shall be the amount set 
forth in 38 U.S.C.A. § 1311(a)(1).  This rate shall be 
increased by the amount set forth in 38 U.S.C.A. § 1311(a)(2) 
when, as indicated above, the Veteran had a service-connected 
disability evaluated as totally disabling for a continuous 
period of at least eight years immediately preceding death.  
38 C.F.R. § 3.10(c).

On January 21, 2000, section 3.22 (which implements a 
statutory provision similar to section 1311(a)(2), i.e., 38 
U.S.C. § 1318, which governs entitlement to DIC benefits for 
surviving spouses of Veterans who were "entitled to receive" 
compensation for service-connected disability that was rated 
as totally disabling for a continuous period of at least ten 
years prior to death) was amended to define the statutory 
term "entitled to receive" so as to exclude "hypothetical" 
entitlement to DIC benefits previously recognized by the 
Court.

In Hix v. Gober, 225 F. 3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to enhanced DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (Veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), section 20.1106, as it was written at the time of 
the Hix decision, permitted VA to consider whether the 
Veteran, although not actually in receipt of compensation for 
disability evaluated as totally disabling for the requisite 
period of time, was nonetheless "hypothetically" entitled to 
receive such compensation based upon a de novo review of the 
evidence on file.  Following the issuance of the Federal 
Circuit's opinion in Hix, the Board sought a VA General 
Counsel opinion with regard to the evidence to be considered 
in determinations of hypothetical entitlement for purposes of 
38 U.S.C.A. § 1311(a)(2).

In December 2000, VA General Counsel issued a precedential 
opinion which found that the Federal Circuit's language in 
the Hix opinion regarding consideration of new evidence 
presented by the surviving spouse was obiter dictum (i.e., 
words of an opinion entirely unnecessary for the decision of 
the case) and not binding precedent as to claims for DIC 
under 38 U.S.C.A. § 1311(a)(2) because the specific holding 
of the Federal Circuit was to affirm the Court's earlier 
decision in Hix authorizing consideration of entitlement to 
additional DIC benefits on a "hypothetical" theory. See 
VAOPGCPREC 9-2000.  The Federal Circuit's statement, at the 
very end of its opinion, mentioning consideration of any new 
evidence submitted, conflicted with earlier holdings by the 
Court in decisions indicating that hypothetical entitlement 
exists when the "evidence in the Veteran's claims file or VA 
custody prior to the Veteran's death" show that the Veteran 
was entitled to a total disability rating for the specified 
period prior to death.  See Green v. Brown, 10 Vet. App. 111, 
118 (1997); Cole v. West, 13 Vet. App. 268, 274 (1999).  The 
General Counsel concluded that the Federal Circuit's decision 
in Hix did not require VA to accept and consider evidence 
submitted after a Veteran's death and offered to establish, 
under 38 U.S.C.A. § 1311(a)(2), that the Veteran was 
"entitled to receive" compensation from VA during his 
lifetime for a service-connected disability that was rated 
totally disabling for a continuous period of at least eight 
years immediately preceding his death.

Thereafter, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit concluded that 38 
C.F.R. § 3.22 and 38 C.F.R. § 20.1106 stated inconsistent 
interpretations of virtually identical statutes codified at 
38 U.S.C. § 1318(b) and 38 U.S.C.A. § 1311(a)(2), 
respectively, and ordered VA to issue regulations to either 
remove or explain the apparent inconsistency.  As noted 
above, both statutory provisions authorize payment of certain 
DIC benefits to survivors of Veterans who were, at the time 
of death, "entitled to receive" disability compensation for a 
service-connected disability that was rated totally disabling 
for a specified number of years immediately preceding death.  
The Federal Circuit concluded that 38 C.F.R. § 3.22 
interpreted 38 U.S.C.A. § 1318(b) as providing that the 
question of whether the Veteran was "entitled to receive" 
such benefits would be governed by VA decisions during the 
Veteran's lifetime, except where such decisions were found to 
contain a clear and unmistakable error (CUE).  It was also 
determined that section 20.1106 interpreted 38 U.S.C.A. § 
1311(a)(2), as requiring VA to disregard all decisions during 
the Veteran's lifetime.  The Federal Circuit directed VA to 
conduct rulemaking to either revise one of its regulations to 
harmonize its interpretation of the statutes or to explain 
the basis for the apparent inconsistency in its 
interpretation of those statutes.

In response to the Federal Circuit directive, VA concluded 
that the language, context, and legislative history of 38 
U.S.C.A. § 1318(b) and 38 U.S.C.A. § 1311(a)(2), viewed 
together, clearly evinced Congress's intent to authorize DIC 
only in cases where the Veteran's entitlement to total 
disability compensation for the specified number of years 
prior to death was established by ratings during the 
Veteran's lifetime or by correction of CUE in such decisions.  
Accordingly, 38 C.F.R. § 20.1106 was amended to clarify that, 
as with decisions under 38 C.F.R. § 1318, decisions under 38 
U.S.C.A. § 1311(a)(2) will be decided taking into 
consideration prior dispositions made during the Veteran's 
lifetime of issues involved in the survivor's claim.  The 
effect of this change was to make VA's position clear that 
entitlement to benefits under either 38 U.S.C.A. § 1318 or 
38 U.S.C.A. § 1311 must be based on the determinations made 
during the Veteran's lifetime, or challenges to such 
decisions on the basis of CUE, rather than on de 
novoposthumous determinations as to whether the Veteran 
hypothetically could have been entitled to certain benefits 
if he or she had applied for them during his or her lifetime.  
See 67 Fed. Reg. 16309, 16317 (Apr. 5, 2002).

The revision of 38 C.F.R. § 20.1106 was not a "substantive" 
change.  Rather, the change made to this section was part of 
an "interpretive rule" reflecting the Secretary's conclusion 
that VA has never been authorized, or had the authority, 
under 38 U.S.C.A. § 1311 to award additional DIC benefits 
where the Veteran merely had hypothetical, as opposed to 
actual, entitlement to compensation.  The VA's interpretation 
was confirmed by the Federal Circuit in National Organization 
of Veterans' Advocates, Inc. v. Secretary of Veterans 
Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II) in which it 
was held that VA should also continue to process claims for 
survivor benefits that would be rejected because they were 
based on the filing of new claims after the Veteran's death, 
since the Federal Circuit found that the Department's 
interpretation of the statute as barring such claims was 
permissible and reasonable.  Thus, it appeared that 
hypothetical entitlement was no longer viable.

However, in Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), 
the Court determined that the theory of hypothetical 
entitlement should be applied to claims pending the date of 
the amendment to 38 C.F.R. § 3.22, i.e., January 21, 2000, as 
prior to that time, the amended 38 C.F.R. § 3.22 could not be 
retroactively applied. That decision was appealed to the 
Federal Circuit.  In Rodriguez v. Peake, 511 F.3d 1147 (Fed. 
Cir. 2008), the Federal Circuit reversed the decision of the 
Court, holding that the application of amended section 3.22 
to the appellee's claim did not create an unlawful 
retroactive effect because it did not retrospectively 
diminish any of her rights to benefits.  Thus, the Federal 
Circuit held that 38 C.F.R. § 3.22, as amended in 2000, did 
not have an unlawful retroactive effect and may be applied to 
claims for DIC benefits filed by survivors before the 
amendment took effect.

Because similar amendments were made to the implementing 
regulations under section 1311(a)(2) in December 2005 as were 
made in January 2000 to section 3.22, the Board concludes 
that the Federal Circuit's holding in Rodriquez governs the 
outcome in this case as well.  38 C.F.R. § 3.10(f)(3); 70 
Fed. Reg. 72211, 72220 (December 2, 2005).  Accordingly, 
consideration of hypothetical entitlement, which is the 
primary argument and theory of entitlement raised by the 
appellant and her representative in this case, may not be 
considered by the Board.  See Rodriguez v. Peake, 511 F.3d 
1147 (Fed. Cir. 2008).  Given the above, this case must be 
based on the determinations made during the Veteran's 
lifetime.  Thus, the appellant is entitled to enhanced DIC if 
she can demonstrate (1) the Veteran was in receipt of a 100 
percent evaluation for eight years prior to death, or (2) 
that such requirement would have been met but for CUE in a 
prior decision on a claim filed during the Veteran's 
lifetime, or (3) the claim could be reopened based on service 
department records not previously considered by VA and which 
provided a basis for awarding a total disability rating.  See 
38 C.F.R. § 3.10.

A review of the record clearly discloses that the Veteran was 
not in receipt of a total disability rating until January 29, 
1997.  As the Veteran died seven years and almost four months 
later on May 27, 2004, he clearly was not in receipt of a 
total disability rating for a service-connected disability 
for eight continuous years prior to his death.

Regarding the second situation, no argument has been made 
that there was CUE in any of the rating decisions entered by 
the RO during the Veteran's lifetime.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Luallen v. Brown, 8 Vet. App. 92 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994) (if a 
claimant wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error).

Furthermore, the appellant has not identified, nor does the 
record reflect, service department records not previously 
considered by VA, which could serve as the basis for 
reopening of the claim and the awarding of benefits at the 
requisite level.

The Board has considered the appellant's statements and 
understands her contentions fully.  The Board sympathizes 
with the appellant and recognizes the honorable service of 
the Veteran.  However, the Board finds that it is not 
authorized to consider a hypothetical entitlement theory in 
this case, and it may not make any allowance for the fact 
that the Veteran's total disability rating nearly extended 
for the qualifying period of 8 years.  The Board is without 
authority to grant eligibility to benefits simply because it 
might perceive the result to be equitable.  See 38 U.S.C.A. 
§§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The Board further observes that 'no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress.'  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].

Entitlement to enhanced DIC benefits under 38 U.S.C.A. § 1311 
must be adjudicated with specific regard given to decisions 
made during the Veteran's lifetime.  For the foregoing 
reasons, the Board finds that the claim for enhanced DIC 
under 38 U.S.C.A. § 1311(a)(2) based on hypothetical 
entitlement to a total disability rating for a continuous 
period of at least 8 years prior to death must be denied as a 
matter of law.


ORDER

Entitlement to enhanced Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1311(a)(2) is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


